Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Kendrick on 03/17/2022.

Please amend claim as below:

10. (Currently Amended) One or more non-transitory computer storage media storing computer- useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: obtaining an image with undefined pixels in an identified portion of the image; generating an output image for the image by iteratively: predicting pixel information that corresponds to one or more undefined pixels in the identified portion of the image; identifying pixels having predicted pixel information with a confidence value that exceeds a confidence threshold; updating a set of the undefined pixels in the identified portion of the image using the predicted pixel information that exceeds the confidence threshold; and upon each of the undefined pixels being updated using corresponding pixel information that exceeds the confidence threshold, providing the output image, wherein the confidence threshold is based on the predicted pixel information having 
16. (Currently Amended) One or more non-transitory computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: obtaining an image with undefined pixels in an identified portion of the image; generating an output image for the image by iteratively: predicting pixel information that corresponds to one or more undefined pixels in the identified portion of the image; Page 5 of 10Application No. 16/861,548Attorney Docket No.: P9599-US/338857 Response Filed: February 3, 2022Reply to First Action Interview Office Action of : January 19, 2022 identifying pixels having predicted pixel information with a confidence value that exceeds a confidence threshold; updating a set of the undefined pixels in the identified portion of the image using the predicted pixel information that exceeds the confidence threshold; and upon each of the undefined pixels being updated using corresponding pixel information that exceeds the confidence threshold, providing the output image; and wherein one or more neural networks is used for predicting the pixel information and for identifying the pixels having the predicted pixel information with the confidence value that exceeds the confidence threshold.

REASON FOR ALLOWANCE
Claims 1, 3-14, 16-20 are allowable over cited prior art.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 02/03/2022 and additional limitation on 02/03/2022 with respect to the added 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649